Citation Nr: 0323394	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  91-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left femur.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left ankle injury.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to a total and permanent disability rating 
for pension purposes.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied an evaluation in excess of 10 percent for 
residuals of a fracture of the left femur.  In July 1991, the 
Board remanded the case for additional development.  In July 
1995, the Board affirmed the RO's decision denying an 
evaluation in excess of 10 percent for residuals of a 
fracture of the left femur.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In December 1996, the Court granted a joint motion for 
remand, vacating the Board's decision and remanding for 
additional proceedings.  It was noted in the joint motion 
that the veteran had made allegations of back, neck, hip, 
knee, and ankle disabilities which he attributed to the same 
accident in which he fractured his left femur.  Further, it 
was pointed out, he alleged that these disabilities caused 
other conditions, such as arthritis and tendinitis.  Finally, 
it was determined in the joint motion that the veteran raised 
the issue of entitlement to a permanent and total rating for 
pension purposes.  Accordingly, the joint motion instructed, 
"[A]ny scheduled physical examination must address the 
issues of the existence of disabilities alleged by [the 
veteran and] the current condition of such disabilities, and 
contain an opinion as to whether such disabilities were 
caused by the original in-service accident."  In this 
regard, the Board notes that the RO previously denied service 
connection for a left ankle disability in an October 1971 
rating decision, and for back and neck disabilities in a 
March 1975 rating decision.  

In September 1997, the Board remanded this case to the RO for 
additional development requested by the Court.  A December 
1999 rating decision addressed the five new claims cited 
above, a notice of disagreement was received in February 
2000, a statement of the case was issued in April 2000, and a 
timely substantive appeal was received in May 2000.  
Consequently, these new issues are before the Board at this 
time.  


REMAND

In August 2002, the Board directed additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
However, before the development could be completed, this 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  In view of the Federal Circuit's holding, the 
Board must now return the case to the RO so that it may 
accomplish the necessary development and then review all new 
evidence as a preliminary matter.
 
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).
 
2.  Make arrangements with the 
appropriate medical facility (which may 
also include coordination with VA's 
Foreign Medical Program and the United 
States Embassy in Costa Rica), for the 
veteran to be afforded the following 
examinations:  
a)  An orthopedic examination to 
determine the current severity of 
residuals of a fracture of the left femur 
and the nature and extent of any back, 
neck, ankle, hip, and knee disabilities.  
Include notice to the veteran of the 
scheduling of the examination.  Copies of 
all service medical records and post-
service medical records should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state what specific 
disorders are residual of the left femur 
fracture during service.  The examiner 
should note whether pain and functional 
loss are additionally disabling, 
including comment on the existence of any 
crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  The examiner should 
provide a specific opinion as to whether 
any of the veteran's claimed disorders of 
the back, neck, left ankle, hip, or 
bilateral knees were incurred during 
service or are secondary to his service-
connected residuals of left femur 
fracture.  The examiner should provide 
range of motion findings on all involved 
joints.  The examiner should also comment 
on the impact of all found orthopedic 
disorders on the veteran's ability to 
engage in substantially gainful 
employment. 
b)  A complete general medical 
examination should also be provided 
noting the current severity of any 
present disability not discussed in the 
orthopedic examination.  The examiner 
should also comment on the impact of all 
disorders found on general medical 
examination on the veteran's ability to 
engage in substantially gainful 
employment.

3.  Thereafter, the RO should review the 
expanded record and determine if the 
claims can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




